NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2523-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERYL MIDDLETON,

     Defendant-Appellant.
________________________

                   Submitted March 21, 2022 – Decided June 23, 2022

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 18-01-
                   0101.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
         Defendant Jeryl Middleton appeals from a judgment of conviction that

was entered on November 14, 2018, after defendant pled guilty to one count of

second-degree witness tampering, N.J.S.A. 2C:28-5(b), and second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a). The trial

court sentenced defendant consistent with his plea agreement to an aggregate

seven-year term with a forty-two-month period of parole ineligibility.

         On appeal, defendant challenges his conviction by arguing the trial court

erred by denying his motion to suppress the inculpatory, custodial statement he

gave to law enforcement. Specifically, defendant argues the following one

point:

               POINT I

               THE TRIAL COURT ERRED IN DENYING
               DEFENDANT'S MOTION TO SUPPRESS HIS
               STATEMENT BECAUSE THE RECORD CLEARLY
               DEMONSTRATES THAT HIS PROLONGED
               CONFINEMENT AMONG CO-DEFENDANTS WHO
               PRESSURED HIM TO TALK RENDERED HIS
               WAIVER OF THE RIGHT TO REMAIN SILENT
               INVOLUNTARY.

         Having carefully reviewed the record, we disagree with defendant's

contention and affirm.

         The facts leading to defendant's arrest and conviction are well-known to

the parties and for our purposes need not be set forth at length in this opinion.

                                                                            A-2523-19
                                         2
Suffice it to say that defendant was arrested after pointing a handgun at an

individual in order to scare that person into not reporting him to police about an

unrelated alleged criminal act. A day after his August 16, 2017 arrest, defendant

provided an inculpatory statement to police in response to their interrogation.

Thereafter, a grand jury issued an indictment charging defendant with various

offenses, including the two to which he ultimately pled guilty.

      Prior to pleading guilty, defendant filed a motion to suppress the statement

he gave to police. In response, the trial court conducted an evidentiary hearing

at which the only witnesses were Perth Amboy Police Officers George Irizarry

and Davis Salazar, and defendant. Prior to considering the testimony, the trial

court reviewed the video tape of defendant's interrogation, portions of which

were played back again during the hearing.

      Officer Irizarry was the first to testify. He confirmed that he and other

officers like him who are assigned to desk duty are responsible for checking

holding cells prior to a prisoner being placed inside and ensuring that all

dangerous items are removed from prisoners before they are placed in the cell .

They are also responsible for performing inspections of the prisoner every thirty

minutes while he or she is inside the holding cell. When not conducting those




                                                                            A-2523-19
                                        3
inspections, the on-duty officer has cameras at the desk that provide the officer

with the ability to see the holding cell area at all times.

      As to defendant, Irizarry testified about the completion of the confinement

report for defendant and the monitoring records that were prepared during his

incarceration in the holding cells. According to the records that were admitted

into evidence, defendant was placed in a cell at 6:41 p.m. on August 16 by

another police officer. The next morning, Irizarry assumed responsibility for

defendant and made various entries in the monitoring records, indicating notes

about his observations of defendant.

      Those records indicated that defendant received food once and was lying

in his cell at various times during the night. Irizarry had no recollection of

whether defendant was sleeping soundly or if defendant ever asked for any

medical attention. If he had, then an ambulance would have been called to attend

to defendant and the request would have been noted on the records. There were

no such notations.

      The records also did not indicate that defendant got sick to his stomach or

vomited in his cell. If he had, it would have been notated in the records and he

would have been removed from his cell so that it could be cleaned.




                                                                           A-2523-19
                                         4
      Officer Salazar testified next. He was the desk monitor prior to Irizarry

beginning his shift. According to Salazar, he conducted the inspections every

thirty minutes between 3:00 a.m. and 8:00 a.m., and defendant appeared to be

sleeping the entire night. Although Salazar could not be sure defendant was

sleeping, he did note that his eyes were closed during the inspections. Salazar

did not notice whether defendant got sick or vomited.

      Salazar also confirmed his notations in the monitoring records that were

made during his shift, which did not include any indication that anyone removed

defendant from the cell or went into the cell. Salazar also confirmed that

defendant never made any complaints.

      Defendant was the last witness to testify. According to defendant, prior

to being taken for interrogation, he was intimidated by detectives and his

codefendants, who were incarcerated in the next cell, in an effort to pressure

him to give a statement to the police. Defendant began to become anxious and

eventually started feeling sick. He confirmed that he was given a "fast-food

meal" that made him vomit in his cell within an hour after eating the meal.

Thereafter, he requested medical attention but was told that it would not be

provided until he gave a statement.




                                                                         A-2523-19
                                       5
       Defendant disagreed with the officers' testimonies that he was lying down

in his cell during the night. According to defendant, he spent most of the time

on his feet, feeling exhausted and ill. Defendant also claimed that he got into

an altercation with one of the police officers who was conducting inspections of

his cell and, despite his request for medical attention, he did not receive any

until he gave his statement, just before he was taken to the county facility.

       According to defendant, it was only after being in custody for nineteen

hours under these conditions that he finally gave the statement to police because

he believed that was the only way he could be released from custody. Although

he still felt ill at the time, defendant confirmed that at 9:32 a.m. on August 17

he signed the Miranda1 waiver form and provided a statement to the police. 2

Notably, defendant did not dispute that he received the correct warnings or that

he understood them. And, in response to questions posited by the trial court,

defendant confirmed that he made no request for medical attention during the




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
   There were inconsistencies between the monitoring records' time entries as
compared to the interrogating officers' recording of the times defendant was
questioned and returned to his cell. Those inconsistencies are not pertinent to
the appeal.
                                                                            A-2523-19
                                        6
time that he was giving his statement to police or otherwise indicate he was not

feeling well during that time.

      After the completion of the testimony, counsel presented closing

arguments to the trial court. Defendant specifically argued that

            under the totality of the circumstances [defendant's]
            statement [could not] be considered to be knowing,
            voluntary, and intelligent[ as] [h]e was deprived of
            sleep after a too lengthy detention, and it certainly, in
            any objective person, would create the impression I'm
            not going to get out of here until I tell them what they
            want to hear. . . . .

                  Additionally, [the police] added the extra layer of
            pressure of obviously agitating his co-defendants
            against him . . . with the theory of . . . you're only here
            because of [defendant]. So he had the pressure of both
            the codefendants and law enforcement pressuring him.

                  He wasn't feeling well. . . . . He reacted poorly
            to the . . . food . . . . No sleep, feeling ill, asked for
            medical attention, pressured by law enforcement and
            his co-defendants who strategically placed them by him
            so he could be pressured without any hope of ever
            leaving until he gave the statement.

      Counsel was also concerned about the State's failure to produce the video

of the holding cell taken during the defendant's confinement.

      After considering the parties' arguments, the trial court placed its reasons

on the record. The court found that both officers were credible; and as to

defendant there was not "anything to corroborate" defendant's self-serving

                                                                            A-2523-19
                                        7
statements that he was deprived of sleep, felt ill after he ate at 12:40 a.m., and

that he vomited, which were contradicted by the confinement records. The court

noted defendant testified that an ambulance arrived there after he gave his

statement, but it was determined that he was not sick and he was transferred to

the county jail.

      After reviewing the case law, the court found that defendant was subject

to custodial interrogation and that, based on its review of the video tape,

"defendant was properly advised of his Miranda warnings" and confirmed that

he understood them verbally as well as when he signed the waiver certificate at

9:32 a.m.

      The court turned next to the issue about whether the waiver was

"voluntary, knowing, and intelligent." The court observed that the defendant

gave two statements, one that lasted from approximately 9:30 a.m. to 10:00 a.m.

and then he was briefly brought back for additional questioning for "just several

minutes." The court also noted that defendant was initially given his Miranda

warning, and at the second interrogation he "was informed that his Miranda

rights still apply and [asked] if he had any questions regarding his Miranda

rights" to which defendant confirmed "he understood."




                                                                            A-2523-19
                                        8
      The court was satisfied from the video tape that the State met its burden

of proof. The court highlighted that there was no indication that "defendant

[was] in any distress at the time of the questioning."        The court rejected

defendant's contentions, finding "for the majority of the time [d]efendant was in

the cell, he was at least lying down and not in any discomfort or distress." Based

on that evidence, the court found that defendant's contentions were "not only

disingenuous, but frankly without merit."

      According to the court, in the video, defendant appeared "relaxed,

somewhat comfortable." The court found there was no "pressure applied or any

deception involved, and at no point [did] . . . defendant ever ask for an attorney

during the interview," and "it[ was] evident that he[ was] not tired, even though

he had been detained for some time there."

      Turning to defendant's demeanor during his interrogation, the court

observed that defendant was "calm, willing to describe the assault in question "

and "[h]e [gave] some significant details as to the reason behind, [the]

motivation in . . . assaulting the victim. The officers don't appear to intimidate

the defendant in any manner."




                                                                            A-2523-19
                                        9
      At the conclusion of the hearing, the court entered an order memorializing

its decision.   Thereafter, defendant pled guilty as noted earlier and was

subsequently sentenced. This appeal followed.

      On appeal, defendant argues that, while the trial court found insufficient

evidence that defendant was ill or deprived of sleep, the court did not make any

findings that, as defendant argued, his waiver was involuntary because he spent

nineteen hours in confinement, was subjected to pressure from his co-defendants

who were in adjacent cells, or because "he was suffering from anxiety and was

repeatedly pressured by police to waive his right to remain silent." According

to defendant, if the trial court had accounted for those circumstances, it could

not have found that defendant's waiver was "knowing, intelligent, and

voluntary." We disagree.

      Our "review of a trial court's factual findings at an evidentiary hearing is

limited." State v Cotto, ___ N.J. Super. ___, ___ (App. Div. 2022) (slip op. at

20) (citing State v. Hubbard, 222 N.J. 249, 269 (2015)). We give deference to

a trial court's findings of fact on pre-trial suppression motions and will not

reverse unless the findings are so mistaken and unsupported by the evidence that

it is necessary to intervene. State v. S.S., 229 N.J. 360, 374 (2017); see also

State v. Sims, 250 N.J. 189, 210 (2022) (stating "we defer to the factual findings


                                                                            A-2523-19
                                       10
of the trial court if those findings are supported by sufficient credible evidence

in the record"). Of particular significance to this case, in S.S., the Supreme

Court held that this deferential standard of review applies to the interpretation

of video and documentary evidence, as well as to live testimony taken at pretrial

hearings. 299 N.J. at 374. "In contrast to the deference we owe to a trial court's

factual findings, a trial court's interpretation of the law and 'the consequences

that flow from established facts are not entitled to any special deference.'"

Cotto, ___ N.J. Super. at ___ (slip op. at 20) (quoting State v. Gamble, 218 N.J.

412, 425 (2014)).

      In reviewing whether a trial court correctly denied a motion to suppress

an inculpatory statement given to police by a defendant while in custody, we

weigh the facts found by the trial court against the well-settled ideal that "[t]he

privilege against self-incrimination, as set forth in the Fifth Amendment to the

United States Constitution, is one of the most important protections of the

criminal law." Id. at ___ (slip op. at 19) (alteration in original) (quoting Sims,

250 N.J. at 211).    As the Supreme Court has explained, "New Jersey law

'maintains "an unyielding commitment to ensure the proper admissibility of

confessions."'" Ibid. (quoting Sims, 250 N.J. at 211).




                                                                             A-2523-19
                                       11
      Here, the question before the court was not whether the defendant waived

his rights, but whether "the State [proved] beyond a reasonable doubt that the

waiver was given knowingly, voluntarily, and intelligently in light of all the

circumstances." Id. at ___ (slip op. at 20-21). When a trial court determines the

State met its burden and admits the statement into evidence, "[we] engage in a

'searching and critical' review of the record to ensure protection of a defendant's

constitutional rights." Id. at ___ (slip op. at 19-20) (quoting State v. Hreha, 217

N.J. 368, 381-82 (2014)). In doing so, we hew to our already noted mixed

standard of review.     Like the trial court, we consider "the totality of the

circumstances," based on the facts as found by the trial court that were supported

by the evidence, to determine whether the trial court correctly admitted an

inculpatory custodial statement. State v. L.H., 239 N.J. 22, 42-43 (2019).

      Here, we conclude the trial court properly considered the totality of the

circumstances in deciding whether defendant's statement was given knowingly,

voluntarily, and intelligently based on the evidence presented at the hearing,

including the video tape. We agree with the trial court's conclusions that no

evidence demonstrated defendant's statement was coerced as there was no

indication in the record that his will was overborne or that his statement was

otherwise given involuntarily.


                                                                             A-2523-19
                                       12
      We affirm therefore for the reasons stated by the trial court in its cogent

oral decision. We conclude defendant's argument to the contrary is without

sufficient merit to warrant further discussion in a written opinion, R. 2:11-

3(e)(2), as there is nothing in the record to support defendant's allegations that

his statement was given as a result of being harassed by police or co-defendants

or the result of being ill, either while incarcerated or while he gave his

statement.3

      Affirmed.




3
  We note that we also conclude that defendant's reliance on State v. Kelly, 61
N.J. 283, 286-87, 294 (1972), is inapposite because there the issue was whether
defendant was entitled to a hearing on the admission of inculpatory statements
given to private citizens, as compared to law enforcement personnel, in response
to alleged physical coercion.
                                                                            A-2523-19
                                       13